Case 2:19-cv-06217-JMA-AYS Document 12 Filed 08/07/20 Page 1 of 2 PageID #: 67




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X    For Online Publication Only
FORMAN INDUSTRIES, INC.
                                                                          ORDER
                                    Plaintiff,                            19-CV-6217 (JMA) (AYS)
                                                                                      FILED
                        -against-                                                     CLERK
                                                                            8/7/2020 11:40 am
PREMIERXD, LLC,
                                                                               U.S. DISTRICT COURT
                                    Defendant.                            EASTERN DISTRICT OF NEW YORK
                                                                               LONG ISLAND OFFICE
----------------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the motion of plaintiff Forman Industries, Inc. (“Plaintiff”) for default

judgment against defendant PremierXD, LLC (“Defendant”) to recover $386,990.76 in unpaid

invoices. For the reasons stated herein, Plaintiff’s motion is GRANTED, and Plaintiff is awarded

a default judgment against Defendant in the amount of $386,990.76.

                                                 I. DISCUSSION

A. Defendant Defaulted

        Defendant was properly served in the action, but has not answered, appeared in this action,

responded to the instant motion for default judgment, or otherwise defended this action.

B. Liability

        When a defendant defaults, the Court is required to accept all the factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor.                Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id. Here,

Plaintiff brings claims for breach of contract, unjust enrichment, and breach of implied covenant
Case 2:19-cv-06217-JMA-AYS Document 12 Filed 08/07/20 Page 2 of 2 PageID #: 68




of good faith and fair dealing. (ECF No. 1 at 3-4.) The Court finds that the allegations in the

complaint are sufficient to establish Defendant’s liability.

C. Damages

         “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that the unpaid

invoices Plaintiff submitted establish damages of $386,990.76 to a reasonable certainty. (ECF No.

11-1.)

                                         II. CONCLUSION

         The Clerk of the Court is respectfully directed to enter judgment against Defendant for

$386,990.76 in damages and close this case.

         Plaintiff is also directed to serve a copy of this Order on Defendant and file proof of service

on ECF within seven (7) days.

SO ORDERED.

Dated: August 7, 2020
       Central Islip, New York

                                                         /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE



                                                   2
